USCA11 Case: 20-14490      Date Filed: 03/22/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-14490
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
FRANCISCO SALDANA,
a.k.a. Frank,
a.k.a. Frank Rivera,
a.k.a. Warren G,
                                           Defendant-Appellant.
                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 1:95-cr-00605-PAS-1
                    ____________________
USCA11 Case: 20-14490      Date Filed: 03/22/2022   Page: 2 of 3




2                    Opinion of the Court                20-14490


                   ____________________

                         No. 21-10634
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
FRANCISCO SALDANA,
a.k.a. Frank,
a.k.a. Frank Rivera,
a.k.a. Warren G,
                                            Defendant-Appellant.


                   ____________________

         Appeals from the United States District Court
             for the Southern District of Florida
            D.C. Docket No. 1:95-cr-00605-PAS-1
                   ____________________

Before JORDAN, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
USCA11 Case: 20-14490          Date Filed: 03/22/2022      Page: 3 of 3




20-14490                Opinion of the Court                           3

       Francisco Saldana appeals the district court’s order denying
his motion to reduce his sentence under section 404 of the First
Step Act. He argues that the district court erred in concluding that
he was not eligible to receive a lower sentence under the First Step
Act. The government concedes “that the district court’s conclu-
sion that it had no authority to reduce Saldana’s sentence was er-
roneous.”
       After a thorough review of the record, we agree with the
parties that the district court erred in concluding that Saldana was
ineligible for a reduced sentence under section 404 of the First Step
Act. We REVERSE the order denying Saldana’s motion to reduce
his sentence and REMAND for the district court to exercise its dis-
cretion and decide whether to reduce Saldana’s sentences for his
crack cocaine convictions.1




1 This appeal was originally scheduled for oral argument but was removed
from the oral argument calendar by unanimous agreement of the panel under
11th Cir. R. 34-3(f).